Case 19-00730-5-JNC       Doc 710 Filed 03/06/20 Entered 03/06/20 12:03:39             Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION


 IN RE:                                                     CASE NO.

 CAH ACQUISITION COMPANY #1, LLC                            19-00730-5-JNC
 d/b/a WASHINGTON COUNTY HOSPITAL,

                DEBTOR                                      CHAPTER 11

  BANKRUPTCY ADMINISTRATOR’S OBJECTION TO THIRD APPLICATION BY
   WALDREP LLP AS CO-COUNSEL FOR THE TRUSTEE FOR ALLOWANCE OF
   INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES [JUNE 1,
                  2019 THROUGH NOVEMBER 30, 2019]

        NOW COMES the Bankruptcy Administrator for the Eastern District of North

 Carolina (“BA”), by and through her undersigned counsel, and respectfully objects to the Third

 Application by Waldrep LLP as Co-Counsel For The Trustee for Allowance of Interim

 Compensation and Reimbursement of Expenses [June 1, 2019 through November 30, 2019]

 (“Fee Application”); and, in support thereof, shows the Court the following:

        1.      This case was initiated by an involuntary chapter 7 petition filed on February

 19, 2019. On March 19, 2019, an order allowing employment of Waldrep, LLP (“Waldrep”)

 was entered by this court.

        2.      The Fee Application was filed on February 14, 2020 requesting fees in the

 amount of $142,712.00 and expenses in the amount of $8,366.96.

        3.      The BA has reviewed the Fee Application and objects to the application as filed.

 The BA has been in communication with counsel about her concerns with the Application.

        4.      The BA requests the Court hold a hearing on this objection in approximately

 forty-five (45) days which will provide Waldrep an opportunity to supplement its fee

 application.
Case 19-00730-5-JNC       Doc 710 Filed 03/06/20 Entered 03/06/20 12:03:39        Page 2 of 3




        5.      The BA reserves the right to amend this objection.

        WHEREFORE, based upon the foregoing, the Bankruptcy Administrator respectfully

 objects to the Third Application by Waldrep LLP (“Waldrep”) as Co-Counsel For The Trustee

 for Allowance of Interim Compensation and Reimbursement of Expenses [June 1, 2019

 through November 30, 2019], requests that the Court hold a hearing on this matter; and,

 requests such other and further relief the Court may deem just and proper.


        Respectfully submitted, this 6th day of March, 2020.


                                              /s/ Marjorie K. Lynch
                                              Marjorie K. Lynch
                                              Bankruptcy Administrator
 434 Fayetteville Street, Suite 640
 Raleigh, North Carolina 27601
 (919) 334-3885
 Marjorie_lynch@nceba.uscourts.gov
 State Bar No. 13594
Case 19-00730-5-JNC          Doc 710 Filed 03/06/20 Entered 03/06/20 12:03:39              Page 3 of 3




                                   CERTIFICATE OF SERVICE


            I, Tanya L. Aycock, of 434 Fayetteville Street, Suite 640, North Carolina, 27601,
 certify:

            That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

        That on this day, I served copies of the foregoing document electronically upon the
 following:

 Thomas W. Waldrep, Jr.                  served via: CM/ECF
 Waldrep LLP

 Jason L. Hendren                served via: CM/ECF
 Hendren, Redwine & Malone, PLLC


 I certify under penalty of perjury that the foregoing is true and correct.

            Dated this 6th day of March, 2020.

                                                        Marjorie K. Lynch
                                                        Bankruptcy Administrator

                                                        By: /s/Tanya L. Aycock
                                                        Tanya L. Aycock
                                                        Bankruptcy Analyst
                                                        Bankruptcy Administrator’s Office
                                                        434 Fayetteville Street, Suite 640
                                                        Raleigh, NC 27601
